IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30552
                           Summary Calendar



ABDULLAH HAKIM EL-MUMIT,

                                          Plaintiff-Appellant,

versus

MIKE FOSTER, Governor; RICHARD L.
STALDER; N. BURL CAIN; RONALD JETT;
DAVID KELONE; D. BORDALON, Major;
UNKNOWN Sergeant; M. CARTER, Sergeant,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 99-CV-971-C
                      --------------------
                         August 21, 2000

Before HIGGINBOTHAM, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Abdullah Hakim El-Mumit, Louisiana prisoner # 109229, appeals

the district court’s dismissal as frivolous and/or for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B), of his 42

U.S.C. § 1983 civil rights complaint, arising out of a February

1999 incident in which he was stabbed numerous times by a fellow

death-row inmate.    He does not challenge the district court’s

dismissal of his claims regarding his subsequent inability to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-30552
                                    -2-

attend the Death Row Seminar or the discovery of a gun outside of

the death-row housing unit, and those claims are deemed abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed. R.

App. P. 28(a).

     El-Mumit’s claim that the appellees’ failure to protect him

from assault violated Louisiana law, specifically La. R.S. 15:568,

raised for the first time on appeal, will not be addressed.               See

Shanks v. AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir.

1999); Burch v. Coca-Cola, 119 F.3d 305, 319 (5th Cir. 1997).

     El-Mumit argues that the district court erred in dismissing

his deliberate-indifference claim.         El-Mumit asserted that the

appellants knew or should have known of the risk of attack because

the risk was obvious, given that there had been numerous attacks

and one other stabbing in the death-row housing unit in the six-

month period preceding the attack on him.       He further asserted that

the defendants had failed to take reasonable precautions to abate

the risk by allowing violent death-row inmates out of their cells

in only partial restraints around other inmates and by failing to

discover or control contraband in the death-row housing unit.

     El-Mumit was not required to allege that the defendants had

specific knowledge that he was especially likely to be assaulted by

his assailant, nor was he required to assert that the defendants

knew that his assailant presented a specific risk to other inmates.

See Farmer v. Brennan, 511 U.S. 825, 843 (1994).          However, if the

facts   as   alleged   by   El-Mumit   defeat   any   potential   claim   of

deliberate indifference, El-Mumit is entitled to no relief.
                              No. 00-30552
                                   -3-

     A prison official acts with deliberate indifference “only if

he knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to

abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994).               If the

inmate establishes no more than a claim of negligence, his claim

fails.   See Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).

     Here,    El-Mumit   admits   in   his   complaint   that   the   prison

separated the death-row inmates from other inmates, performed two

“shake-downs” per shift in an effort to locate home-made weapons

and other contraband, and that death-row inmates were not allowed

outside of their cells in at least partial-restraints.

     Clearly, such policies fail to find all hidden weapons and

tools on death-row, such as the knife used to stab El-Mumit or the

handcuff key which enabled his attacker to remove his partial-

restraints.    Further, the fact that all of the death-row inmates

are kept in restraints when they leave their cell necessarily means

that they will be defenseless to some degree if another inmate

escapes his restraints and attacks.

     Nevertheless, El-Mumit’s very complaint indicates that, as a

matter of law, the prison was not deliberately indifferent to his

plight or the dangers that death-row inmates posed to one another.

Instead, El-Mumit’s complaint shows that the prison was aware of

the competing risks and responsive to them, albeit not ultimately

successful.    Thus, the district court was correct in finding that

El-Mumit has alleged no more than mere negligence, which is an

insufficient foundation on which to base a constitutional claim.

     AFFIRMED.